Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “attaching part” being “attached to a side face of a tire” and the “mounting holes are attached to the side face of the tire”, both of which are set forth in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figure 1 lacks reference characters.  	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-8 are indefinite due to the fact that it is unclear what is actually being claimed by the phrase “anti fall-off”. This is one example of generally narrative and indefinite language (see section 7 below). 
	Claim 1 is indefinite due to the fact that the phrase “an end of the attaching part” in line 8 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “end of the attaching part” set forth in line 8 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 1 is indefinite due to the fact that the phrase “a projection” in line 15 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “projection” set forth in line 15 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 1 is indefinite due to the fact that it is unclear what is actually being claimed by the limitation that the mounting holes are “narrowed down” to form a slot. This is another example of generally narrative and indefinite language (see section 7 below). 
	Claim 1 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “is limited between” in line 21. This is another example of generally narrative and indefinite language (see section 7 below). 
	Claims 1 and 4 are indefinite due to the fact that the term “via” fails to describe any actual physical structure of the invention. 
	Claim 3 is indefinite due to the fact that it is unclear what is actually being claimed by the limitation that the first limiting part “stretches out of” the inner side of the first upper limiting part. This is another example of generally narrative and indefinite language (see section 7 below). 
	Claim 6 is indefinite due to the fact that the phrase “a projection” in line 5 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “projection” set forth in line 5 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 7 is indefinite due to the fact that the phrase “a projection” in line 3 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “projection” set forth in line 3 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	Claim 7 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “reserved between” in line 2. This is another example of generally narrative and indefinite language (see section 7 below). 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 4 recites the limitation "the transition connecting piece" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hanson (9,233,584). Hanson shows a traction chain having all of the features as set forth in the above claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show traction chain connecting element structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617